IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JOSEPH REED, DECEASED, DONNA           : No. 427 EAL 2015
PALLADINO, EXECUTOR OF THE             :
ESTATES OF JOSEPH REED AND             :
ALICE REED DECEASED,                   : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                    Petitioners        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (ALLIED SIGNAL, INC. AND IT'S    :
SUCCESSOR IN INTEREST                  :
HONEYWELL, INC. AND TRAVELERS          :
INSURANCE CO.),                        :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.